—Appeal from a judgment of Supreme Court, Jefferson County (Gilbert, J.), entered September 7, 2001, which, inter alia, dismissed the petition seeking a writ of habeas corpus.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Supreme Court properly dismissed the peti*939tion seeking a writ of habeas corpus. Because “ ‘[p]aróle decisions are discretionary and prisoners have no right to be released prior to the expiration of their sentences,’ ” petitioner is not entitled to habeas corpus relief (People ex rel. Daniels v Beaver, 303 AD2d 1025, 1025 [2003], quoting People ex rel. Sansalone v Schriver, 252 AD2d 605, 605 [1998]). Although this Court has the power to convert a petition for a writ of habeas corpus into a CPLR article 78 petition, we decline to do so based on the failure of petitioner to exhaust his administrative remedies (see People ex rel. Christy v Goord, 291 AD2d 835 [2002], lv denied 98 NY2d 601 [2002]). We have considered the remaining contentions raised by petitioner in his pro se supplemental brief and conclude that they lack merit. Present — Pigott, Jr., P.J., Pine, Hurlbutt, Burns and Lawton, JJ.